Citation Nr: 1326081	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  11-02 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel 


INTRODUCTION

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which determined that the appellant did not have qualifying service to be eligible for a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his January 2011 VA Form 9, Appeal to Board of Veterans' Appeals, the appellant requested a hearing before a Veterans' Law Judge traveling to the RO (Travel Board Hearing).  In correspondence dated in May 2013, the appellant was informed that his appeal was being certified to the Board for disposition, and that he would receive further information by a separate letter if he had requested to appear personally at a hearing before the Board.  However, there is no indication that a separate letter pertaining to a scheduled hearing was ever sent. 

Subsequent documents submitted by the appellant do not contain any assertion which may be construed as a withdrawal of the appellant's January 2011 hearing request.  Therefore, the Board finds that a remand to schedule the appellant for a Travel Board Hearing is required.  See 38 C.F.R. § 20.700 (2012).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Schedule the appellant for a hearing at the RO before the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



